

117 SRES 222 ATS: Recognizing and supporting the goals and ideals of National Sexual Assault Awareness and Prevention Month.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 222IN THE SENATE OF THE UNITED STATESMay 18, 2021Mrs. Feinstein (for herself, Mr. Grassley, Mrs. Shaheen, Mr. Blumenthal, Ms. Smith, Mr. Padilla, Ms. Cortez Masto, Mr. Leahy, Mr. Menendez, Ms. Hassan, Ms. Klobuchar, Mrs. Murray, Mr. Tillis, Mr. Durbin, and Mr. Whitehouse) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing and supporting the goals and ideals of National Sexual Assault Awareness and Prevention Month.Whereas the Senate is committed to the awareness, prevention, and deterrence of sexual violence affecting individuals in the United States;Whereas, according to the Centers for Disease Control and Prevention (referred to in this preamble as the CDC), 1 in 4 women and 1 in 10 men experience sexual or physical violence and stalking by an intimate partner;Whereas, according to the 2019 Child Maltreatment Report of the Department of Health and Human Services, child protection service agencies throughout the United States substantiated, or found strong evidence to indicate that, 60,927 children under 18 years of age were victims of sexual abuse that year;Whereas children and young adults are at significant risk of experiencing sexual assault, as up to 69 percent of sexual assault victims are under 34 years of age;Whereas sexual violence is a burden for many individuals who serve in the Armed Forces, and the Department of Defense estimates that approximately 20,500 members of the Armed Forces, including approximately 13,000 women and 7,500 men, experienced some form of contact or penetrative sexual assault during 2018;Whereas, due to the unprecedented challenges presented by the Coronavirus Disease 2019 (COVID–19) pandemic, including mandatory stay-at-home orders, the needs of sexual assault victims have become even more complex and challenging; Whereas, according to a March 2020 survey by the National Alliance to End Sexual Violence, 62 percent of rape crisis centers have a waiting list for counseling services, 35 percent lack a therapist on staff, and 40 percent of programs have an increased demand for services since the beginning of the COVID–19 pandemic;Whereas the American Journal of Emergency Medicine reported a 10 to 30 percent increase in reports of family violence since the beginning of the COVID–19 pandemic;Whereas sexual assault does not discriminate on any basis and can affect any individual in the United States;Whereas sexual violence may take many forms, including acquaintance, stranger, spousal, and gang rape, incest, child sexual abuse, elder sexual abuse, sexual abuse and exploitation of disabled persons and members of the LGBTQ community, commercial sex trafficking, sexual harassment, and stalking;Whereas studies have suggested that the rate at which American Indians and Alaska Natives experience sexual violence is significantly higher than for other populations in the United States; Whereas, according to a 2010 CDC survey, approximately 1 in 8 lesbian women (13 percent or 214,000), nearly half of all bisexual women (46 percent or 1,500,000), and 1 in 6 heterosexual women (17 percent or 19,000,000) have been raped in their lifetime;Whereas, according to the National Alliance to End Sexual Violence, in addition to the immediate physical and emotional costs, sexual assault has numerous adverse consequences, which can include post-traumatic stress disorder, substance abuse, major depression, homelessness, eating disorders, and suicide;Whereas, according to the National Crime Victimization Survey, an average of only 34 percent of rapes or sexual assaults in the United States were reported to law enforcement agencies;Whereas many sexual assaults are not reported to law enforcement agencies, and many States have restrictive criminal statutes of limitations, which enable many perpetrators to evade punishment for their crimes;Whereas advances in deoxyribonucleic acid (commonly known as DNA) technology have enabled law enforcement agencies to identify and prosecute the perpetrators in tens of thousands of previously unsolved sexual assault cases;Whereas incarceration of sexual assault perpetrators can prevent perpetrators from committing additional crimes;Whereas national, State, territorial, and Tribal coalitions, community-based rape crisis centers, and other organizations across the United States are committed to—(1)eliminating sexual violence through prevention and education; and(2)increasing public awareness of sexual violence and the prevalence of sexual violence;Whereas important partnerships have been formed among criminal and juvenile justice agencies, health professionals, public health workers, educators, first responders, and victim service providers;Whereas thousands of volunteers and staff at rape crisis centers, State coalitions against sexual assault, and nonprofit organizations across the United States play an important role in making crisis hotlines and other services available to survivors of sexual assault;Whereas free, confidential help is available to all victims and survivors of sexual assault through—(1)the victim service programs of the Rape, Abuse & Incest National Network (commonly known and referred to in this preamble as RAINN), including the National Sexual Assault Hotline—(A)by telephone at 800–656–HOPE; and(B)online at https://hotline.rainn.org; and(2)more than 1,500 sexual assault service providers across the United States;Whereas the victim service programs of RAINN, including the National Sexual Assault Hotline, helped a total of 60,437 victims receive help in May and June of 2020, up 18 percent from the same time period in 2019;Whereas the Department of Defense provides the Safe Helpline, Safe HelpRoom, and Safe Helpline mobile application, each of which provide support and help to members of the Department of Defense community—(1)by telephone at 877–995–5247; and(2)online at https://SafeHelpline.org;Whereas individual and collective efforts reflect the dream of the people of the United States—(1)for individuals and organizations to actively work to prevent all forms of sexual violence; and(2)for no victim of sexual assault to be unserved or feel that there is no path to justice; andWhereas April 2021 is recognized as National Sexual Assault Awareness and Prevention Month: Now, therefore, be itThat— (1)it is the sense of the Senate that—(A)National Sexual Assault Awareness and Prevention Month provides a special opportunity to—(i)educate the people of the United States about sexual violence; and(ii)encourage—(I)the prevention of sexual assault;(II)improvement in the treatment of survivors of sexual assault; and(III)the prosecution of perpetrators of sexual assault;(B)it is appropriate to properly acknowledge survivors of sexual assault and to commend the volunteers and professionals who assist those survivors in their efforts to heal;(C)national and community organizations and private sector supporters should be recognized and applauded for their work in—(i)promoting awareness about sexual assault;(ii)providing information and treatment to survivors of sexual assault; and(iii)increasing the number of successful prosecutions of perpetrators of sexual assault; and(D)public safety, law enforcement, and health professionals should be recognized and applauded for their hard work and innovative strategies to ensure perpetrators of sexual assault are held accountable; and(2)the Senate supports the goals and ideals of National Sexual Assault Awareness and Prevention Month.